Title: Report on Robert R. Livingston’s Funds, [31 March] 1783
From: Madison, James
To: 


[31 March 1783]
The Committee to whom was refd. a letter from the Secy. of F. A. of the 28th. inst; informing Congs. that there remain in his hands about 7300 dollars, savd. from the Salaries of the Foreign Ministers by the course of Exchange during the last year; and requesting some order of Congs. relative to the disposition thereof; Recommend that in consideration of the expences incurred by the sd Secy since his appt. beyond the Salary annexed to it; as appears by his letter of  day of  & of the extra ser[v]ice [dis]charged by him in transacting the business from which the savings abovemd. have resulted, he be allowed to retain  dollars out of the same, & that he be directed to place the residue in the hands of the Superintendent. of Finance.
